Citation Nr: 1733190	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  07-22 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and schizoaffective disorder.


REPRESENTATION

Appellant represented by:	Mandy L. Kelly, Attorney-at-Law


ATTORNEY FOR THE BOARD

J.T.Stallings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to September 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which denied service connection for a personality disorder, a back condition, and bipolar disorder and schizoaffective disorder; and denied entitlement to a total disability rating based on individual unemployability due to service-connected disabilities. The claim is currently under jurisdiction of the VA RO in Detroit, Michigan. 

In January 2007, the Veteran withdrew his appeal on all matters from this claim, except for the acquired psychiatric disorder as listed in the issue section above. 
 
While the Veteran did request a hearing before the Board on his July 2007 VA Form 9, in a subsequent communication, received in May 2008, he withdrew his request for a Board hearing. Accordingly, the Veteran's hearing request is considered withdrawn. See 38 C.F.R. § 20.704(e) (2010).

The claim was previously remanded by the Board in May 2011 for additional development including a VA examination. The development was completed and the claim has returned to the Board.

A claim of entitlement to service connection for an overactive bladder has been raised by the record in a letter from the Veteran dated January 22, 2015, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

A review of the record reveals that additional evidence has been associated with the file since the most recent June 2016 supplemental statement of the case (SSOC) that has not yet been reviewed by the agency of original jurisdiction (AOJ). This newly associated evidence includes, but is not limited to, Social Security Administration (SSA) records. The appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 2014) contemplates that pertinent evidence will first be reviewed at the AOJ so as not to deprive the claimant of an opportunity to prevail with a claim at that level. See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

When evidence is received after the transfer of a case to the Board, as is the case here, the Board will determine what action is required with respect to the additional evidence. 38 C.F.R. § 19.37(b). Under 38 C.F.R. § 20.1304(c), any pertinent evidence submitted following certification of an appeal to the Board must be referred to the AOJ for review, "unless this procedural right is waived by the appellant or representative, or unless the Board determines that the benefit or benefits to which the evidence relates may be fully allowed on appeal without such referral." 38 C.F.R. § 20.1304(c). 

Here, the procedural right of initial AOJ review has not been waived by the Veteran or his representative. In June 2017, the Board sent a waiver correspondence to the Veteran and his representative in regard to the new evidence and the Veteran's representative responded that the Veteran did not desire to waive the AOJ review. Therefore, this issue will be remanded for appropriate action so that the above-noted evidence is appropriately addressed with a SSOC.

Accordingly, the case is REMANDED for the following action:

1. Review all evidence added to the electronic file since the June 2016 supplemental statement of the case that pertains to the claim or issue on appeal, including but not limited to the SSA records. 

2. After undertaking any additional development which may be necessary, including another VA examination if required, readjudicate the claim for service connection for an acquired psychiatric disorder, to include bipolar disorder and schizoaffective disorder, to determine if entitlement to the benefits sought is warranted. If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond. Thereafter, the case should be returned to the Board for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).

